 IRON WORKERS LOCAL 416 (PACIFIC REINFORCING STEEL) 1Iron Workers Local 416 and Pacific Reinforcing Steel, Inc. and J.L. Davidson Company, Inc.  Cases 31ŒCEŒ00216 (formerly 21ŒCEŒ00364) and 31ŒCEŒ00217 (formerly 21ŒCEŒ00365) September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On March 26, 2002, Administrative Law Judge Gerald A. Wacknov issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the Gen-eral Counsel filed a brief in support of the judge™s deci-sion. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions1 and to adopt the recommended Or-der as modified. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge as modified below and orders the Respondent Iron Workers Local 416, its officers, agents, and representatives shall take the ac-tion set forth in the Order as modified. 1.  Substitute the following for paragraph 1(d). ﬁ(d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region attest-ing to the steps that the Respondent has taken to comply.ﬂ  Anne J. White, Esq., for the General Counsel. David A. Rosenfeld, Esq. (Van Bourg, Weinberg, Roger & Rosenfeld), of Oakland, California, for the Respondent. Robert W. Bell Jr., Esq. and Erin Downey, Esq. (Heller Ehrman White & McAuliffe), of San Diego, California, for the Charg-ing Parties. DECISION STATEMENT OF THE CASE GERALD A. WACKNOV, Administrative Law Judge. The origi-nal charge and an amended charge in Case 31ŒCEŒ00216 (for-merly Case 21ŒCEŒ00364) were filed by Pacific Reinforcing Steel, Inc. on July 19 and September 6, 2001, respectively.  The original charge and an amended charge in Case 31ŒCEŒ00217 (formerly Case 21ŒCEŒ00365) was filed by J.L. Davidson Com-                                                                                                                     1 The picket line clause at issue in this case is virtually indistinguish-able from that found unlawful in Carpenters (Disney Roofing & Mate-rial Co.), 154 NLRB 1598, 1602Œ1603 (1965) (ﬁit is settled that when such a clause is so broadly written that it extends immunity from dis-charge to employees refusing to cross secondary picket lines, it is to that extent rendered unlawful by Section 8(e) of the Actﬂ), enfd. 382 F.2d 593 (9th Cir. 1967), cert. denied 389 U.S. 1037 (1968).  See also Service Employees Local 32B-32J (Pratt Towers, Inc.), 337 NLRB 317 (2001). pany, Inc., on July 19 and September 6, 2001, respectively.  On October 26, 2001, the Regional Director for Region 31 of the Board (Board) issued a consolidated complaint and notice of hearing alleging a violation of Section 8(e) of the Act by Iron Workers Local 416 (Respondent or Union).  The Respondent, in its answer to the complaint, duly filed, denies that it has violated the Act as alleged. The parties entered into a stipulation of facts dated January 25, 2002, and on the same date filed a joint motion to transfer pro-ceedings to the Division of Judges for findings of fact, conclu-sions of law, and recommended Order.  The motion was granted on February 1, 2002, by Associate Chief Administrative Law Judge William L. Schmidt, together with an Order transferring the cases to me and setting a date for the filing of briefs. Thereafter, briefs have been received from counsel for the General Counsel (General Counsel), counsel for the Respondent, and counsel for the Charging Parties.1  Upon the entire record, and consideration of the briefs submitted, I make the following. FINDINGS OF FACT I.  JURISDICTION Pacific Reinforcing Steel, Inc. is a California corporation with an office and place of business located in Santee, California, where it is engaged in the business of reinforcing steel fabrication and erection.  It annually purchases and receives goods or ser-vices valued in excess of $50,000 directly from points outside the State of California.   J.L. Davidson Company, Inc. is a California corporation with an office and place of business located in San Diego, California, where it is engaged in the business of reinforcing steel fabrication and erection.  It annually purchases and receives goods or ser-vices valued in excess of $50,000 directly from points outside the State of California.  It is admitted and I find that Pacific Reinforcing Steel, Inc. and J.L. Davidson Company, Inc. are, and at all material times have been, employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED It is admitted and I find that at all material times the Union is and has been a labor organization within the meaning of Section 2(5) of the Act. III.  ALLEGED UNFAIR LABOR PRACTICES A.  Issues The principal issue in this proceeding is whether the Union has violated Section 8(e) of the Act by entering into, maintaining, and giving effect to an agreement in which Pacific Reinforcing Steel, Inc. and J.L. Davidson Company, Inc. have agreed not to handle or otherwise deal in the products of, or do business with, another employer or person.  B.  Facts On or about June 9, 1998, the California Ironworker Employ-ers Council, Inc. and the District Council of Iron Workers of the State of California and Vicinity and Local Unions 118, 155, 229, 377, 378, 416, and 433 entered into an agreement effective July  1 Over the Respondent™s objection, I hereby grant the Charging Par-ties™ motion, supported by an appropriate affidavit submitted by Charg-ing Parties™ attorney, that its brief, received 1 day following the briefing date, be received and considered. 338 NLRB No. 15  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 21, 1998, through June 30, 2001 (the 1998Œ2001 master agree-
ment).   
On about June 12, 1998, Pacifi
c Reinforcing Steel, Inc. and J.L. Davidson Company, Inc. ente
red into an independent agree-ment with the District Council of Iron Workers of the State of 

California and Vicinity, for and on behalf of its affiliated Califor-
nia Field Iron Worker Local Unions (including Respondent Local 
416), in which the employers agreed to be bound by the terms of 
the 1998Œ2001 master agreement and to any modifications, 
changes, extensions, or renewals.  The 1998Œ2001 master agreement includes a provision as fol-
lows:  Section 29.  Strikes and Lockouts  AŠIt is agreed mutually there shall be no strikes authorized 

by the Union and no lockouts authorized by the Employers, 
or individual employer, except for the refusal of either party 
to submit to arbitration, in accordance with Section 28, or 
failure on the part of either party to carry out the award of 
the Joint Adjustment Board. 
 BŠEvery facility of each of the parties hereto is hereby 
pledged to overcome immediately any such situation; pro-
vided, however, it shall not be a violation of any provision 

of this Agreement for any person covered by the Agreement 
to refuse to cross or work behind any picket line established 
by an International Union affiliated with the Building and 
Construction Trades Department of the American Federa-
tion of LaborŠCongress of Industrial Organizations or a 
Local Union thereof, or the International Brotherhood of 
Teamsters, Chauffeurs, Warehousemen and Helpers of 
America or a Local Union thereof, which picket line has 
been authorized or sanctioned by the local Building and 
Construction Trades Council having jurisdiction over the 
area in which the job is located after the individual employer 
involved has been notified and has had an opportunity to be 

heard.  Said notice shall be in writing and mailed to the in-
dividual employer involved at
 his last known address.  In about June 2001, District Council of Iron Workers of the 
State of California, for and on behalf of its affiliated California 
Field Workers Local Unions (including Respondent Local 416) 
entered into an agreement to extend the terms of the 1998Œ2001 
Master Agreement, with certain changes (primarily monetary in 
nature) that are not relevant.  The language in section 29 remains 
the same as set forth above.  By this conduct the District Council 

of Iron Workers of the State of California, for and on behalf of its 
affiliated California Field Worker
s Local Unions (including Re-
spondent Local 416) reentered into and/or affirmed section 29 of 
theŠmaster agreement.   
C.  Analysis and Conclusions Each of the parties, in its brief, places primary reliance on
 Bricklayers Local 2 (Gunnar I. Johnson & Son)
, 224 NLRB 1021 (1976).  In that case the Board stated that Section 8(e) of the Act 
prohibits picket line clauses that are ﬁbroad enough to apply to 
secondary picketing having no conn
ection with disputes concern-ing jobsite contracting.ﬂ2  Thus, the Board found that the follow-ing clause was impermissible: 
 Pickets, Banners and Strikes.  The Employer may not re-
quest or instruct any Employee except Watchmen or Super-
visory personnel to go through a picket line except to protect 
life or property.  The Unions agree that there shall be no 
cessation of work or any recognition of picket lines of any 
union without first giving prior notice to the Employer or 
his Association. 
 However, in that case the following picket line clause of another 
union was not alleged to be unlawful on its face: 
 Refusal to pass through a lawfully permitted picket line will not constitute a violation of the agreement.  [Emphasis sup-
plied.] 
 The Respondent maintains that the picket line clause in section 29 of the 1998Œ2001 Master Agreement ﬁis no different in mate-
rial respectﬂ to the picket line clause directly above.  I do not 
agree.  The operative language, ﬁlawfully permitted,ﬂ does not 
explicitly appear in section 29; nor may it be implied. 
The Respondent further maintains that the finding of an 8(e) 
violation in the Bricklayer™s
 case is dependent upon the fact that 
the language found unlawful protects employees by specifically 

exempting them from discipline 
should they refuse their em-
ployer™s request or instruction to 
cross a picket line, and that such 
or similar specific language offering ﬁaffirmative protectionﬂ is 

essential to establish a violation.  I do not agree.  The holding in 
the Bricklayer™s
 case is simply dependent upon any broad lan-
guage that may reasonably be unde
rstood to permit employees of 
a primary employer, individually or collectively, to honor secon-
dary picketing having no connec
tion with disputes concerning jobsite contracting.  In the instant case, section 29(A) contains a 
no-strike clause; therefore it would be a violation of the agree-
ment for the Union to initiate or support a primary strike by one 
or more employees during the cont
ract term.  However, section 
29(B) modifies the no-strike clause by exempting from its cover-

age and thereby permitting ﬁany person covered by the Agree-
ment to refuse to cross or work behind any picket line.ﬂ  As this 
language, which must necessarily refer to secondary activity, 
allows employees of a primary em
ployer to strike in support of 
secondary picket lines, it may be
 reasonably understood to permit 
conduct that is violative of Section 8(e) of the Act.  I so find.  See 
also 
General Truck Drivers Local 467 (Mike Sullivan)
, 265 NLRB 1679 (1982), and cases cited therein. The Respondent also contends that the complaint should be 
dismissed because, although the 
Respondent Union was served 
with the charges, the charges filed by the Charging Parties are 

defective as they do not name the Respondent Union as a charged 
party.  On the specific charge forms designed for 8(e) cases, there 
is a box for ﬁName of Labor Organization.ﬂ  In this box, com-
pletely filling a very confined space, the Charging Parties in-
serted ﬁDistrict Council of Ironworkers of the State of California and vicinity,ﬂ a different entity than the Respondent.  Immedi-
                                                          
 2 The first proviso to Sec. 8(e) provides that Sec. 8(e) shall not pro-
hibit ﬁan agreement between a labor organization and an employer in 
the construction.ﬂ  
 IRON WORKERS LOCAL 416 (PACIFIC REINFORCING STEEL) 3                                                          
ately below that box, in a much larger box entitled ﬁAddress,ﬂ the 
Charging Parties inserted ﬁIron Workers Local #416, 13820 San 
Antonio Drive, Norwalk, CA 90650,ﬂ the name and address of 
the Respondent.  In other appropriate boxes the Charging Parties 
inserted the name of the Respondent™s business agent and the 
Respondent™s phone number.  The complaint caption contains the 
name of the Respondent and the complaint language asserts that the charges were filed by the Charging Parties and served upon 
the Respondent.  It appears from the foregoing that the Charging Parties in-
tended to include the Respondent as a charged party, and that the 
Regional Office issuing the complaint understood the charges to be filed against the Respondent.  Moreover, it appears that the 
Respondent understood that it was a charged party as it filed an 
answer to the complaint and at no time, insofar as the stipulated 
record shows, maintained that it was not appropriately a charged 
party or that the charges were deficient.  Under these circum-
stances I find the Respondent™s contention to be without merit.   CONCLUSIONS OF LAW 1.  The Respondent, Pacific Rein
forcing Steel, Inc. and J.L. Davidson Company, Inc. are employers engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act. 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3.  The Union has violated Section 8(e) of the Act by entering 
into, maintaining, and giving eff
ect to agreements with Pacific 
Reinforcing Steel, Inc. and J.L. Davidson Company containing 
picket line clauses which permit employees to refuse to cross any 
picket line established by any union, and thereby have the effect 
of causing these employers to ag
ree not to handle or otherwise 
deal in the products of, or do business with, another employer or 
person. THE REMEDY Having found that the Respondent has violated and is violating 
Section 8(e) of the Act, I recommend that it be required to cease 
and desist therefrom and to notify the employers in writing that it 
will not give force or effect to the unlawful contractual provision.  
Further, I also recommend that the Respondent post an appropri-
ate notice to inform employees and members of this matter.  
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
3ORDER The Respondent, Iron Workers Local 416, its officers, agents, 
and representatives, shall 
1.  Cease and desist from ente
ring into, maintaining, and giv-ing effect to agreements with Pacific Reinforcing Steel, Inc. and 
J.L. Davidson Company containi
ng picket line clauses which 
permit their employees to refuse to cross any picket line estab-

lished by any union, and thereby have the effect of obtaining the 
agreement of these Employers not 
to handle or otherwise deal in the products of, or do business with, another employer or person. 
                                                           
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a) Notify the Employers in writing that the Respondent will 
not apply or seek to enforce the picket line clause found unlawful 
herein in its dealings with the Employers.  
(b) Within 14 days after service by the Region, post at its un-
ion offices and hiring halls copies of the attached notice marked 
ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the 
Regional Director for Region 31, after being signed by the Re-
spondent™s authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous 
places including all places where 
notices to employees and members are customarily posted. Rea-

sonable steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other material. 
(c) Sign and return to the Regional Director of Region 31, suf-ficient copies of the notice for posting by the Employers, if will-
ing, at all places where notices to employees are customarily 
posted.  (d) Notify the Regional Director of Region 31 within 20 days 
from the date of this Order what steps have been taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union 
Choose representatives to bargain with us on your be-
half  Act together with other employees for your benefit and 
protection Choose not to engage in any of these protected activi-
ties.  WE WILL
 cease and desist from entering into, maintaining, and 
giving effect to agreements with Pacific Reinforcing Steel, Inc. 
and J.L. Davidson Company contai
ning picket line clauses which 
permit employees to refuse to cross any picket line established by 
any union, and thereby have the effect of obtaining the agreement 
of these Employers not to handle 
or otherwise deal in the prod-
ucts of, or do business with, another employer or person. 
WE WILL
 notify the Employers in writing that we will not ap-
ply or seek to enforce the picket 
line clause in the contract to the 
extent that it permits their employees to cross picket lines estab-
lished by any union.  
 IRON WORKERS LOCAL 41 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 